PER CURIAM.
Eddie Lee Reese appeals from an order denying his motion to dissolve a Final Judgment of Injunction for Protection Against Domestic Violence. He claims that the trial court erred by failing to afford him basic due process in connection with the hearing on his motion to dissolve the injunction. Because the limited record supplied by Appellant in the appendix to his brief does not support this argument, we affirm. See, e.g., Starks v. Starks, 423 So.2d 452, 453-54 (Fla. 1st DCA 1982) (finding that without a transcript of the hearing, the appellate court is unable to ascertain whether the lower court erred; noting that “[t]he appellant retains the burden of overcoming the presumption of correctness .... [which] includes a demonstration of error from the record, which he must supply”) (quoting Kauffmann v. Baker, 392 So.2d 13, 15 (Fla. 4th DCA 1980) (emphasis in original)).
AFFIRMED.
GRIFFIN, LAWSON and TORPY, JJ., concur.